ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                                 May 27, 2008



The Honorable Fred Hill                                 Opinion No. GA-0631
Chair, Committee on Local Government
  Ways and Means                                        Re: Implementation of changes to tax proceedings
Texas House of Representatives                          required by recently enacted House Bill 1010,
Post Office Box 2910                                    which provides for the consolidation of appraisal
Austin, Texas 78768-2910                                districts (RQ-0655-GA)

Dear Representative Hill:

       You request our opinion on several questions that relate to the implementation of recently
enacted House Bill 1010. 1 By amending provisions in the Texas Tax Code, House Bill 1010
changed the property appraisal system by realigning appraisal district boundaries to county
boundaries and eliminated overlapping appraisal territory caused by the decision of a multi-county
taxing unit to be served by a single appraisal district? On January 11,2008, we issued Attorney
General Opinion GA-0590, which considered questions with respect to House Bill 1010's impact
on the Waller County Appraisal District. See generally Tex. Att'y Gen. Op. No. GA-0590 (2008).
Attorney General Opinion GA-0590 describes the state ofthe law before the enactment ofHouse Bill
1010 as well as the statutory changes enacted by the bill, and we incorporate that description into this
opinion. See id. at 1-3. In light of the changes made by House Bill 1010, you ask about the
following scenarios:

                 1) A protest or correction motion relating to 2007 or an earlier year
                 is presently pending before the appraisal review board for appraisal
                 district A. Does the appraisal review board for district A retain
                 jurisdiction after January I to hear and determine the protest, and
                 order a change to the relevant appraisal roll for the affected
                 jurisdictions? ....




        'See Letter from Honorable Fred Hill, Chair, Committee on Local Government Ways and Means, Texas House
ofRepresentatives, to Honorable Greg Abbott, Attorney General ofTexas, at I (Dec. 7,2007) (on file with the Opinion
Committee, also available at http://www.texasattorneygeneral.gov) [hereinafter Request Letter].

        'See Act ofMay 17, 2007, 80th Leg., R.S., ch. 648, 2007 Tex. Gen. Laws 1223, 1223-25 [hereinafter Act of
May 17, 2007].
The Honorable Fred Hill - Page 2                    GA-063I



                 2) Assuming the answer to question I) is yes, would the chief
                 appraiser of appraisal district A still be required under Sec. 6.025 to
                 notify the chief appraiser of appraisal district B, and would that chief
                 appraiser be required to enter the reduced value on the appraisal roll?


                 3) In the event the chief appraiser in appraisal district A discovers
                 property that was not taxed in 2007 or in prior years in territory that
                 is transferred to appraisal district B under HB 1010, does the chief
                 appraiser ofappraisal district A retain the authority to supplement the
                 property onto the appropriate appraisal rolls under Sec. 25.21, Tax
                 Code? Under the Tax Code, Sec. 32.01, a lien attaches to all property
                 on January I to secure the payment of taxes later imposed for the
                 year. It would seem that, as the lien is a liability accrued under the
                 prior statute, [t]he Code Construction Act would govern.

                 4) . Not all of the possible deadlines for filing protests or correction
                 motions related to years prior to 2008 have elapsed. If a property
                 owner files a protest or correction motion related to a year prior to
                 2008, and the property is located in territory transferred to appraisal
                 district B, which appraisal review board has jurisdiction to hear the
                 protest or correction[?] Again, it would seem that the appraisal
                 review board for appraisal district A retains that authority.

Request Letter, supra note I, at I ~2.

        Generally an appraisal district's boundaries are the same as the boundaries ofthe county-its
"home" county-for which the appraisal district is established. See TEX. TAX CODE ANN. § 6.02(a)
(Vernon 2008); see also id. § 6.01 (a)-(b) (establishing a tax appraisal district in each county). Under
the former version of section 6.02 of the Tax Code, a taxing unit with boundaries in two or more
counties could "choose to participate in only one ofthe appraisal districts." Tex. Att'y Gen. Op. No.
GA-0590 (2008) at 2 (quoting former section 6.02(b) of the Tax Code). When such a multi-county
taxing unit made that choice "the boundaries ofthe appraisal district serving the taxing unit extended
outside the district's home county to the extent ofthe taxing unit's boundaries." Id. "This area of
extension was referred to as 'overlapping territory.'" Id.

        In Attorney General Opinion GA-0590, the Waller County Appraisal District ("WCAD")
was concerned about its responsibility "after January I, 2008,3 for litigation filed against the district
involving properties outside the boundaries of Waller County." Id. at I (footnote added). The
authority for the WCAD to defend the litigation under chapter 42, Tax Code, for property located
in the overlapping territory was contained in former section 6.02(b). Id. House Bill 1010 amended



         'House Bill 1010 is generally effective on January 1, 2008. See Act of May 17, 2007, § 7(a), at 1225,   supra
note 2. Section 6 of the Act was effective September 1, 2007. See id. § 7(b).
The Honorable Fred Hill - Page 3              GA-063I




section 6.02(a) and (b) to eliminate the authority of a multi-county taxing unit to participate in only
one appraisal district. See Act of May 17, 2007, § 1, at 1223, supra note 2. The fundamental
question then was whether the right to defend the litigation regarding property in the overlapping
territory under former law still existed after the amendment of section 6.02. See Tex. Att'yGen. Op.
No. GA-0590 (2008) at 1, 4.

         Our initial determination that House Bill 1010 was prospective did not resolve the question.
See id. Instead, the question in GA-0590 required an examination of whether provisions of the
former law were "saved." See id. And, House Bill 1010 did not itself contain a savings clause. See
Act ofMay 17, 2007, at 1223-25, supra note 2. Noting the principle that "generally, when a statute
is repealed or amended without a savings clause, the repeal or amendment abrogates any cause of
action based upon the former law, and pending suits cease," we nonetheless determined in GA-0590
that the WCAD retained authority to defend the pending litigation because ofthe Code Construction
Act's general savings clause. See Tex. Att'y Gen. Op. No. GA-0590 (2008) at 4, 8; TEX. GOV'T
CODEANN. § 311.031 (Vernon 2005); see also Quickv. City ofAustin, 7 S.W.3d 109, 125, 128-29
(Tex. 1998) (construing section 311.031).

       The general savings clause, found in section 311.031 of the Government Code, provides in
relevant part that:

                (a) ... the reenactment, revision, amendment, orrepeal ofa statute
                does not affect:

                     (1) the prior operation of the statute or any prior action taken
                under it;

                     (2) any validation, cure, right, privilege, obligation, or liability
                previously acquired, accrued, accorded, or incurred under it;

                      ... ; or

                      (4) any investigation, proceeding, or remedy concerning any
                privilege, obligation, liability, penalty, forfeiture, or punishment; and
                the investigation, proceeding, or remedy may be instituted, continued,
                or enforced, and the penalty, forfeiture, or punishment imposed, as if
                the statute had not been repealed or amended.

TEX. GOV'T CODE ANN. § 311.031(a) (Vernon 2005). The Texas Supreme Court in Quick
recognized that the "adoption of the general savings clause ... indicates a general legislative policy
that the repeal of any statute shall not affect the prior operation of that statute nor extinguish any
liability incurred or affect any right accrued or claim arising before the repeal takes effect." Quick,
7 S.W.3d at 125, 129-30. Acting on that legislative policy, the Texas Supreme Court decided in
Quick to "presume that the general savings clause applies unless a contrary legislative intent is
shown by clear expression or necessary implication." [d. at 130. Based on Quick's assessment of
the general savings clause and because we found no legislative intent to the contrary, we reasoned
The Honorable Fred Hill - Page 4                GA-0631



that an "[a]ction taken before [House Bill 1010] by a taxing unit under section 6.02(b) to have an
appraisal district extend its boundaries and provide its services outside its home county constitutes
an action taken under the prior law" preserved by the general savings clause. Tex. Att'y Gen. Op.
No. GA-0590 (2008) at 5-6. And that reasoning, combined with section 31 1.03 I(a)(4)'s dictate that
the amendment or repeal of a statute does not affect any proceeding or remedy concerning any
privilege, obligation, or liability, resulted in our conclusion in GA-0590 that an "appraisal district
has continuing authority to defend itselfin litigation brought under chapter 42 and related to territory
outside its home county where a multi-county taxing unit chose to participate in the district in
compliance with section 6.02 as that section existed prior to [House Bill 1010]." Id. at 6.

         Attorney General Opinion GA-0590's underlying determination was that the taxing unit's
decision to participate in only one appraisal district constitutes "prior action" and that the attendant
duties and obligations ofthe district with respect to that decision under section 6.02(b) are saved by
the dictates of section 31 1.03 I (a)(2) and (4) of the Government Code. See id. at 5-6. With respect
to your first question, the attendant duties and obligations ofan appraisal district include hearing and
acting on taxpayer protests authorized by chapter 41, Tax Code, and hearing and acting on taxpayer
corrective motions authorized by section 25.25, Tax Code. See TEX. TAX CODE ANN. §§ 25.25
(Vernon 2008) (concerning corrections to the appraisal roll), 41.01 (establishing duties of appraisal
review board, including duty to determine protests and challenges initiated by property owners and
taxing units and acting on motion to correct appraisal roll), 41.41 (authorizing taxpayer protest). The
appraisal district's duties and obligations in the overlapping territory stem from the same "prior
action" of the taxing entity-its decision to participate in only one appraisal district. Thus, as the
general savings clause saved the authority of an appraisal district to continue to defend pending
litigation under chapter 42 based on that prior action, so too does the general savings clause save the
authority ofan appraisal district regarding pending motions and protests under chapter 41 and section
25.25. See TSP Dev., Ltd. v. Tex. Natural Res. Conservation Comm 'n, 16 S.W.3d 148, 152-153
(Tex. App.-Austin 2000, no pet.) (applying Quick's interpretation ofthe general savings clause in
the context of an administrative rule). We therefore conclude that an appraisal district retains
authority over property in the overlapping territory as to hearing and determining pending protests
and corrective motions that pertain to the 2007, or prior, tax year.

        Your second question, contingent on an affirmative answer to your first, concerns repealed
section 6.025 ofthe Tax Code. See Request Letter, supra note 1, at2; see also Act ofMay 17, 2007,
§ 5(3), at 1224 (repealing section 6.025), § 7(a), at 1223-25 (providing for effective date ofJanuary
1,2008), supra note 2. Former section 6.025 provided appraisal procedures for property that was
located in overlapping territory.4 That statute required the chiefappraisers ofeach appraisal district
to "coordinate their appraisal activities so as to encourage and facilitate the appraisal of the same
property ... at the same value. "5 In the event the chief appraisers did not agree on the appraised or
market value of a parcel in the overlapping territory, section 6.025(d) required that the "lowest
appraised or market value ... as determined by any of the chief appraisers" be entered on the


       'See Act of May 12,1995, 74th Leg., R.S., ch. 186, 1995 Tex. Gen. Laws 1914, 1914-15 (amended in 1997,
1999,2003), repealed by Act of May 17, 2007, § 5(3), at 1224, supra note 2.

        'Id. § 1, sec. 6.025(c), at 1914.
The Honorable Fred Hill - Page 5                 GA-0631



appraisal roll of each appraisal district. 6 You inquire whether these procedures are still required of
the chief appraisers. See Request Letter, supra note 1, at 2.

        House Bill 1010 is silent about whether section 6.025 remains effective for appraisal of
property in overlapping territory for tax years prior to the 2008 tax year. See Act ofMay 17, 2007,
§§ 1-7, at 1223-25, supra note 2. Again, we look to the Code Construction Act's general savings
clause. Section 311.031 plainly provides that the "repeal of a statute does not affect ... the prior
operation of the statute" nor any "right, privilege, obligation, or liability previously accorded ...
under it." TEX. GOV'T CODE ANN. § 31 1.03 1(a)(1)-(2) (Vernon 2005). With respect to pre-2008
tax appraisals, cooperation between the chief appraisers and, in particular, listing the lowest
appraised or market value, are rights or privileges accorded to the taxpayer. Such rights or privileges
impose a concomitant duty or obligation on the appraisal district under the former statutory scheme.
With respect to a tax year that is prior to the 2008 tax year, the concomitant obligation is one
previously "accrued, accorded, or incurred" and thus saved by the general savings clause. fd. §
31 1.03 1(a)(2). Accordingly, we conclude that cooperation between chief appraisers regarding
property located in the overlapping territory of appraisal districts, as well as the listing on the
appraisal rolls ofthe lowest appraised or market value, is still required.

         Your remaining questions relate to actions regarding the 2007, or prior, tax year that are not
currently pending. See Request Letter, supra note 1, at 2. You describe property located in
overlapping territory and subj ect to appraisal by one appraisal district by virtue of extended
boundaries under former section 6.02(b). However, with the enactment ofHouse Bill 101 0, it is now
served by another appraisal district-the one in the county in which the property is located. See id.
(asking about property in "territory that is transferred [from appraisal district A] to appraisal district
B under HB 1010"). fd. Specifically, your third question concerns the authority of the appraisal
district which "lost" authority over property in the overlapping territory to supplement its appraisal
roll to include previously omitted property for a tax year prior to the 2008 tax year. See id.; see also
TEX. TAX CODE ANN. § 25.21 (Vernon 2008) (authorizing chief appraiser discovering property
omitted from an appraisal roll for five preceding years to "appraise the property as of January 1 of
each year that it was omitted and enter the property and its appraised value in the appraisal records").
With respect to this transferred property, you next ask whether a protest or corrective motion relating
to a tax year prior to the 2008 tax year that is filed within the applicable deadline, but after January
1, 2008, is heard by the appraisal review board ofthe appraisal district from which the property was
transferred or the appraisal district for the county in which the property is located. See Request
Letter, supra note 1, at 2.

         Section 25.21 authorizes an appraisal district, within a specified time frame, to supplement
its appraisal roll to include omitted property. See TEX. TAX CODE ANN. § 25.21 (Vernon 2008).
Chapter 41 authorizes an appraisal district to hear and determine timely-filed taxpayer protests. See
id. ch. 41. Actions under section 25.21 and chapter 41 pertain to and flow from the appraisal of the
property as ofJanuary 1 of each tax year as well as the January 1 attachment ofthe tax lien to secure
the taxes for that tax year. See id. §§ 23.0l(a)(appraisal), 32.01 (tax lien). As discussed above, the
general savings clause preserves rights, privileges, obligations, and liabilities previously acquired


        6See Act ofJune 1,2003, 78th Leg., RS., eh. 1041, § 1, sec. 6.025(d), 2003 Tex. Gen. Laws 2997, 2997.
                                                                                                                  ,
                                                                                                                I[~
The Honorable Fred Hill - Page 6             GA-063I




or accrued as well as proceedings and remedies to preserve the same. See TEX. GOV'T CODE ANN.
§ 31 1.03 I (a)(2), (4) (Vernon 2005). Accordingly, when corrective motions and taxpayer protests
are filed within the applicable deadlines and concern the appraisal ofproperty for a tax year prior to
the 2008 tax year, the appraisal district operating in the overlapping territory under former section
6.02(b) retains authority to hear and determine those motions and actions.
The Honorable Fred Hill - Page 7            GA-063I



                                      SUMMARY

                      Despite the enactment of House Bill 1010 by the Eightieth
              Legislature, an appraisal district operating in overlapping territory by
              operation of section 6.02(b) ofthe Tax Code retains authority to hear
              and detennine pending corrective motions and taxpayer protests
              concerning property in that territory that relate to the 2007, or prior,
              tax year. With respect to appraisal districts with overlapping territory
              in the tax years prior to the 2008 tax year, the prior operation of
              fonner section 6.025 is preserved by the Code Construction Act's
              general savings clause.

                     An appraisal district operating in overlapping territory under
              fonner section 6.02(b) retains authority to hear and detennine those
              timely-filed corrective motions and taxpayer protests that concern the
              appraisal of property for a tax year prior to the 2008 tax year.

                                              Very truly yours,




KENT C. SULLIVAN
First Assistant Attorney General

ANDREW WEBER
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Charlotte M. Harper
Assistant Attorney General, Opinion Committee